Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146614                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146614
                                                                    COA: 309499
                                                                    Wayne CC: 10-010344-FH
  RODELL BROWN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 6, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. That court
  shall treat the defendant’s claim of appeal, filed in Docket No. 307163, as having been
  timely filed and shall reinstate the appeal. The defendant’s attorney acknowledges that
  the defendant did not contribute to the delay in filing and admits his sole responsibility
  for the error. Accordingly, the defendant was deprived of his appeal of right as a result of
  constitutionally ineffective assistance of counsel. See Roe v Flores-Ortega, 528 US 470,
  477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v United States, 526 US 23, 28;
  119 S Ct 961; 143 L Ed 2d 18 (1999).

         Costs are imposed against the attorney, only, in the amount of $250, to be paid to
  the Clerk of this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
           s0520
                                                                               Clerk